                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

RAMOND SOLIZ, #2179672,                       §
                                              §
      Petitioner,                             §
                                              §
v.                                            §   Case No. 6:21-cv-016-JDK-JDL
                                              §
DIRECTOR, TDCJ-CID,                           §
                                              §
      Respondent.                             §
                                              §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
        Petitioner Raymond Soliz, a Texas Department of Criminal Justice inmate

 proceeding pro se, filed this federal petition for a writ of habeas corpus pursuant to

 28 U.S.C. § 2254. The petition was referred to United States Magistrate Judge, the

 Honorable John D. Love, for findings of fact, conclusions of law, and recommendations

 for disposition.

        Before the Court is Petitioner’s motion for default judgment. Docket No. 13.

 On April 10, 2021, Judge Love issued a Report recommending that the Court deny

 Petitioner’ s motion. Docket No. 14. A copy of this Report was mailed to Petitioner.

 To date, no objections have been received.

        This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),


                                           1
superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).

      Here, Petitioner did not object in the prescribed period. The Court therefore

reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

reviews the legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 14) as the findings of this Court and

DENIES Petitioner’s motion for default judgment (Docket No. 13).

         So ORDERED and SIGNED this 18th day of May, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                              2
